RESIGNATION AGREEMENT










For good and valuable consideration, the parties hereto agree that, pursuant to
that Executive Employment Agreement (the “Employment Agreement”) entered
November 12, 2002 between Donald S. Shaffer  (“Executive”) and Dollar General
Corporation  (the “Company”), Executive hereby resigns from his position as
President and Chief Operating Officer of the Company, effective May 7, 2003.




The Company acknowledges and agrees that Executive’s resignation shall be
considered a “Retirement” under the Company’s Employee Stock Incentive Plan and
constitutes a Post-Transition Resignation as defined in Section 8(d) of the
Employment Agreement.  Assuming Executive’s execution of a Settlement Agreement,
General Release and Covenant Not to Sue in the form of Addendum A to the
Employment Agreement (“Settlement Agreement”), such resignation triggers the
severance obligations referenced in Section 9 (b)(i–vi) of the Employment
Agreement.




In addition, pursuant to Paragraph 9(b)(vi) of the Employment Agreement, and
assuming execution of the Settlement Agreement, Executive and Company agree
that, if, within 18 months of May 7, 2003, Executive moves his residence more
than 100 miles from Nashville,Tennessee, Company shall, at Executive’s election,
(a) reimburse Executive’s closing costs related to any new home purchase, up to
a maximum amount equal to two percent (2%) of the purchase price of such new
home, and reimburse his documented expenses reasonably related to such change of
residence up to a maximum amount of $55,000 (excluding the closing costs
referenced above); OR (b) purchase Executive’s Nashville residence (515 Westview
Avenue) for $2,500,000.




Assuming execution of the Settlement Agreement, and in lieu of the written
notice referenced in Paragraph 8(c)(ii) of the Agreement, Company will pay
Executive a lump sum payment equal to 30 days of his base annual salary less
applicable deductions. Such payment shall be made promptly upon the expiration
of seven days after Executive’s execution of the Settlement Agreement.




So agreed, this 7th day of May, 2003.










Executive

Company







/s/ Donald S. Shaffer

/s/ David A. Perdue

Donald S. Shaffer

David A. Perdue

Chief Executive Officer



Dollar General Corporation

